DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites [[43” x 18’]] instead of –43” x 18”--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napier, US 9,410,342.
Regarding claim 1:
Napier discloses a cover assembly for covering an opening on or in a building wall, the cover assembly comprising:
a cover member (climate control unit 100); and 
a securement element (straps 230, 200, 220);
the cover assembly being constructed and arranged for placement of the cover member over the opening (refer to Figs. 7 and 8) and placement of the securement element over and around the cover member and the opening (refer to Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, US 2,720,236 in view of Pleasants, US 2006/0288646.
Regarding claims 1, 2 and 6-8:
Hoffman discloses a cover assembly (12) for covering an opening of a split AC unit, the cover assembly comprising: 
a rectangular cover member comprising an exterior portion, an interior portion, a rectangular front panel, and a rectangular side panel extending perpendicularly from the front panel, wherein the rectangular side panel further comprises a top side panel (20), a right side panel (23), a left side panel, and a bottom side panel; and 
a securement element comprising an attachment assembly (32+) comprising a strap having a first strap end (34), and intermediate strap portion (32), and a second strap end (33); a strap attachment panel attached to the first strap end of the strap (35), the strap attachment panel further being fixedly mounted to the rectangular right side panel.
Hoffman does not expressly disclose a strap ratchet.
Pleasants discloses an attachment assembly comprising: a strap (32) with  a strap ratchet (20) operably connected to the strap, the strap ratchet being attached to a second strap end.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the strap-ratchet mechanism as suggested by Pleasants for the eyelet-hook with a resilient band of Hoffman in order to provide for adjustable length tensioning that provides adjustable compressive force (para. 0058 of Pleasants).
Regarding claims 3 and 4:
Hoffman discloses wherein: 
the front panel is a rectangular panel, and the at least one side panel further comprises a top side panel, a right side panel, a left side panel, and a bottom side panel; and 
the strap further comprises a first strap portion, a second strap portion (right side) and a third strap portion (left side); 
the attachment assembly further comprises a first strap attachment panel (35 on right panel) and a second strap attachment panel (35, opposing side on left panel), the first strap attachment panel being attached to the first strap portion of the strap, the second strap attachment panel being attached to the second strap portion of the strap (the opposing side portion); 
the first strap attachment panel and second strap attachment panel are fixedly mounted to the at least one side panel on opposite left and right sides respectively; and 
Hoffman modified in view of Pleasants discloses wherein the strap ratchet is attached to the third strap portion of the strap (the strap ratchet mechanism is substituted for both left and right eyelet-band arrangements).
Regarding claim 5:
Hoffman in view of Pleasant discloses the claimed invention except for the specific size.  It would have been an obvious matter of design choice to modify the panels of Hoffman to have the specific dimensions as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from providing the specific dimensions of the front and side panels. There is no evidence that the claimed dimensions not specifically taught by Hoffman provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633